                                                                            Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 1 of 10




                                                                      David Krieger, Esq.
                                                                 1
                                                                      Nevada Bar No. 9086
                                                                 2    Shawn Miller, Esq.
                                                                 3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                 4    2850 W. Horizon Ridge Parkway
                                                                 5    Suite 200
                                                                      Henderson, Nevada 89052
                                                                 6
                                                                      Phone: (702) 848-3855
                                                                 7    Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                 8

                                                                 9    Attorney for Plaintiff
                                                                 10
                                                                      Hope Boddy

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                                                                  :   Civil Action No.:
                                                                 14   HOPE BODDY,                                 :
                                                                                                                  :
                                                                 15
                                                                                          Plaintiff,              :   COMPLAINT FOR DAMAGES
                                                                 16          v.                                   :   PURSUANT TO THE FAIR
                                                                 17                                               :   CREDIT REPORTING ACT, 15
                                                                      CORELOGIC TELETRACK,                        :   U.S.C. § 1681, ET SEQ.
                                                                 18                                               :
                                                                 19                       Defendant.              :   JURY TRIAL DEMANDED
                                                                                                                  :
                                                                 20
                                                                                                                  :
                                                                 21                                     INTRODUCTION
                                                                 22      1. The United States Congress has found the banking system is dependent upon
                                                                 23
                                                                            fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                                                 24

                                                                 25         efficiency of the banking system, and unfair credit reporting methods
                                                                 26
                                                                            undermine the public confidence, which is essential to the continued
                                                                 27
                                                                            functioning of the banking system. Congress enacted the Fair Credit
                                                                 28
                                                                        Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 2 of 10




                                                                         Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                                                 1

                                                                 2       reporting, promote efficiency in the banking system, and protect consumer
                                                                 3
                                                                         privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                                                 4

                                                                 5       their grave responsibilities with fairness, impartiality, and a respect for the
                                                                 6
                                                                         consumer’s right to privacy because consumer reporting agencies have
                                                                 7
                                                                         assumed such a vital role in assembling and evaluating consumer credit and
                                                                 8

                                                                 9       other information on consumers. The FCRA also imposes duties on the
                                                                 10
                                                                         sources that provide credit information to credit reporting agencies, called
                                                                 11
                                                                         “furnishers.”
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                      2. Through a tightly wound set of procedural protections, the FCRA protects
                                                                 14
                                                                         consumers from the material risk of harms that otherwise flow from inaccurate
                                                                 15

                                                                 16      reporting. Thus, through the FCRA, Congress struck a balance between the
                                                                 17
                                                                         credit industry’s desire to base credit decisions on accurate information, and
                                                                 18

                                                                 19      consumers’ substantive right to protection from damage to reputation, shame,
                                                                 20
                                                                         mortification, and the emotional distress that naturally follows from
                                                                 21
                                                                         inaccurate reporting of a consumer’s fidelity to his or her financial
                                                                 22

                                                                 23      obligations.
                                                                 24
                                                                      3. Hope Boddy (“Plaintiff”), by Plaintiff’s attorneys, brings this action against
                                                                 25

                                                                 26      CORELOGIC TELETRACK (“Corelogic” or “Defendant”) for violations of
                                                                 27
                                                                         the FCRA, as set forth below.
                                                                 28
                                                                         Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 3 of 10




                                                                                                    JURISDICTION AND VENUE
                                                                 1

                                                                 2
                                                                      4. This Court has federal question jurisdiction because this case arises out of

                                                                 3        violations of the FCRA. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v.
                                                                 4
                                                                          Community Lending, Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
                                                                 5

                                                                 6    5. Venue is proper in the United States District Court for the District of Nevada
                                                                 7
                                                                          pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark
                                                                 8

                                                                 9
                                                                          County, Nevada and because Defendants are subject to personal jurisdiction

                                                                 10       in Clark County, Nevada; conduct business in Clark County, Nevada; the
                                                                 11
                                                                          events giving rise to this action occurred in Clark County, Nevada; and
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13       Defendant is registered with the Nevada Secretary of State as a foreign limited
                               Henderson, Nevada 89052




                                                                 14
                                                                          liability company and has appointed a registered agent in Nevada.
                                                                 15

                                                                 16
                                                                                                          PARTIES

                                                                 17
                                                                      6. Plaintiff is a natural person residing in the County of Clark, State of Nevada. In

                                                                 18       addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                                                 19
                                                                          1681a(c).
                                                                 20

                                                                 21   7. CoreLogic regularly assembles and/or evaluates consumer credit information
                                                                 22
                                                                          for the purpose of furnishing consumer credit reports to third parties, and uses
                                                                 23

                                                                 24
                                                                          interstate commerce to prepare and/or furnish the reports. CoreLogic is a

                                                                 25       “consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f).
                                                                 26
                                                                      8. Unless otherwise indicated, the use of Defendant’s names in this Complaint
                                                                 27

                                                                 28       includes all agents, employees, officers, members, directors, heirs, successors,
                                                                        Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 4 of 10




                                                                         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                                                 1

                                                                 2       of Defendant.
                                                                 3
                                                                             CoreLogic Failed to Respond to Plaintiff’s Written Dispute
                                                                 4

                                                                 5    9. In an CoreLogic credit report dated November 11, 2020, CoreLogic reported
                                                                 6
                                                                         inaccurate information regarding Plaintiff’s credit history.
                                                                 7
                                                                      10. Specifically, CoreLogic reported three tradeline accounts showing that
                                                                 8

                                                                 9       Plaintiff had outstanding balances owed despite Plaintiff’s personal liability
                                                                 10
                                                                         for these accounts having been discharged in bankruptcy.
                                                                 11
                                                                      11. Additionally, CoreLogic reported four incorrect and inaccurate addresses for
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                         Plaintiff that are not associated or related to Plaintiff and CoreLogic listed
                                                                 14
                                                                         four inquiries in Plaintiff’s consumer file that appear to have been obtained
                                                                 15

                                                                 16      without authorization or a permissible purpose.
                                                                 17
                                                                      12. On or about February 5, 2021, pursuant to 15 U.S.C. § 1681i(a)(2), Plaintiff
                                                                 18

                                                                 19      disputed this inaccurate and incorrect information reported by CoreLogic, in
                                                                 20
                                                                         writing, instructing CoreLogic to correct or delete this inaccurate and
                                                                 21
                                                                         incorrect information (“Dispute Letter”).
                                                                 22

                                                                 23   13. The Dispute Letter included Plaintiff’s full name, phone number, date of
                                                                 24
                                                                         birth, social security number, and driver’s license number for identification
                                                                 25

                                                                 26      purposes.
                                                                 27

                                                                 28
                                                                        Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 5 of 10




                                                                      14. In addition, the Dispute Letter identified each disputed tradeline by
                                                                 1

                                                                 2       referencing the full creditor name and account number, along with a detailed
                                                                 3
                                                                         written description of the inaccurate and incorrect information contained in
                                                                 4

                                                                 5       the tradeline.
                                                                 6
                                                                      15. Plaintiff also attached the following documents to the Dispute Letter: (a) the
                                                                 7
                                                                         CoreLogic’s credit disclosure report upon which the disputes were based; (b)
                                                                 8

                                                                 9       Plaintiff’s filed Bankruptcy Petition (including court identification and case
                                                                 10
                                                                         number); (c) Plaintiff’s driver’s license; (d) Plaintiff’s Social Security card;
                                                                 11
                                                                         and (e) a recent utility bill.
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                      16. Plaintiff mailed the Dispute Letter to CoreLogic via US Mail
                                                                 14
                                                                      17. Upon receipt of the Dispute Letter, CoreLogic was required to conduct an
                                                                 15

                                                                 16      investigation into the disputed information pursuant to 15 U.S.C. § 1681i and
                                                                 17
                                                                         inform the furnishers of information about the nature of Plaintiff’s disputes.
                                                                 18

                                                                 19   18. CoreLogic failed to investigate the disputes raised by Plaintiff in the Dispute
                                                                 20
                                                                         Letter and failed and/or failed to provide Plaintiff with the results of
                                                                 21
                                                                         CoreLogic’s “reinvestigation” as required by15 U.S.C. § 1681i(a)(6).
                                                                 22

                                                                 23   19. Instead, CoreLogic sent a nonsensical response (seen below), dated February
                                                                 24
                                                                         17, 2021, in which it demanded Plaintiff send “additional information,”
                                                                 25

                                                                 26      informing Plaintiff that it will not process Plaintiff’s request until Plaintiff
                                                                 27
                                                                         provides a description of the “disputed items” and the “reason for dispute,”
                                                                 28
                                                                        Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 6 of 10




                                                                        along with “Acceptable Data to Identify a Dispute Item”, including but not
                                                                 1

                                                                 2      limited to: Account Name and Number, Loan Company Name and Loan
                                                                 3
                                                                        Number, Address, Phone Number, Employer Name, Court Name, Case
                                                                 4

                                                                 5      Number, and Complete Name.
                                                                 6

                                                                 7

                                                                 8

                                                                 9

                                                                 10

                                                                 11
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26   20. There is no legitimate reason or excuse why CoreLogic sent its “More
                                                                 27
                                                                        Information Request” form to Plaintiff other than avoid its obligations
                                                                 28
                                                                        Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 7 of 10




                                                                         because Plaintiff had already provided the information CoreLogic requested
                                                                 1

                                                                 2       in Plaintiff’s Dispute Letter.in a clear and unambiguous fashion.
                                                                 3
                                                                      21. Significantly, CoreLogic did not articulate or explain why additional
                                                                 4

                                                                 5       information was required or how the information provided by Plaintiff was
                                                                 6
                                                                         insufficient, lacking or otherwise insufficient for CoreLogic to conduct its
                                                                 7
                                                                         investigation.
                                                                 8

                                                                 9    22. Rather, in an apparent scheme to hinder or deprive Plaintiff of Plaintiff’s
                                                                 10
                                                                         rights under the FCRA or in a willful attempt to avoid its obligations to
                                                                 11
                                                                         investigate Plaintiff’s disputes, CoreLogic sent Plaintiff a request for
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                         information, requesting information that Plaintiff had already provided. It
                                                                 14
                                                                         appears as if CoreLogic did not even read Plaintiff’s Dispute Letter, let alone
                                                                 15

                                                                 16      commence an investigate into the inaccuracies and incorrect information
                                                                 17
                                                                         disputed therein.
                                                                 18

                                                                 19   23. CoreLogic’s actions constitute a negligent or willful violation of 15 U.S.C. §
                                                                 20
                                                                         1681i(a)(1), (4), (6) by failing to provide a timely written reinvestigation
                                                                 21
                                                                         report to the Plaintiff regarding CoreLogic’s of the results of its investigation
                                                                 22

                                                                 23      into the disputes raised by Plaintiff.
                                                                 24
                                                                      24. Indeed, CoreLogic failed to provide Plaintiff any evidence of any
                                                                 25

                                                                 26      investigation it conducted into the disputes raised in the Dispute Letter,
                                                                 27

                                                                 28
                                                                        Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 8 of 10




                                                                         instead demanding Plaintiff send duplicative information already submitted
                                                                 1

                                                                 2       by Plaintiff. CoreLogic therefore shirked its duties under the FCRA.
                                                                 3
                                                                                               FIRST CAUSE OF ACTION
                                                                 4                  VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                 5                         15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 6
                                                                      25. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                 7
                                                                         as though fully stated herein.
                                                                 8

                                                                 9    26. Defendant failed to conduct a reasonable investigation as required by 15
                                                                 10
                                                                         U.S.C. § 1681i(a).
                                                                 11
                                                                      27. Defendant failed to review all relevant information provided by Plaintiff in
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                         the Dispute Letter, as required by and in violation of 15 U.S.C. § 1681i(a).
                                                                 14
                                                                      28. Upon receipt of the Dispute Letter, Defendant failed to conduct an
                                                                 15

                                                                 16      investigation with respect to the disputed information as required by 15 U.S.C.
                                                                 17
                                                                         § 1681i(a).
                                                                 18

                                                                 19   29. Despite Plaintiff’s efforts to correct Defendant’s erroneous and negative
                                                                 20
                                                                         reporting in writing, Defendant neglected, refused, or failed to do so.
                                                                 21
                                                                      30. Also as a result of Defendant’s failure to correct its continued inaccurate and
                                                                 22

                                                                 23      negative reporting, Plaintiff has suffered actual damages, including without
                                                                 24
                                                                         limitation fear of credit denials, out-of-pocket expenses in challenging
                                                                 25

                                                                 26      Defendant’s wrongful representations, damage to her creditworthiness, and
                                                                 27
                                                                         emotional distress.
                                                                 28
                                                                           Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 9 of 10




                                                                         31. The foregoing acts and omissions constitute numerous and multiple willful,
                                                                 1

                                                                 2          reckless, or negligent violations of the FCRA, including but not limited to
                                                                 3
                                                                            each and every one of the above-cited provisions of the FCRA, 15 U.S.C. §
                                                                 4

                                                                 5          1681.
                                                                 6
                                                                         32. As a result of each and every willful violation of the FCRA, Plaintiff is
                                                                 7
                                                                            entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 8

                                                                 9          1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive
                                                                 10
                                                                            damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and
                                                                 11
                                                                            reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                            Defendant.
                                                                 14
                                                                         33. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                                                                 15

                                                                 16         is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 17
                                                                            1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                                                                 18

                                                                 19         1681o(a)(2) from Defendant.
                                                                 20
                                                                                                    PRAYER FOR RELIEF
                                                                 21
                                                                            Plaintiff respectfully requests the Court grant Plaintiff the following relief
                                                                 22

                                                                 23
                                                                      against Defendant:

                                                                 24                             FIRST CAUSE OF ACTION
                                                                 25                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                                             15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 26

                                                                 27         actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 28
                                                                          Case 2:21-cv-00603-RFB-DJA Document 1 Filed 04/13/21 Page 10 of 10




                                                                 1
                                                                           statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);

                                                                 2         punitive damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 3
                                                                             1681n(a)(2);
                                                                 4

                                                                 5         costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
                                                                 6
                                                                             1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each
                                                                 7

                                                                 8           incident of negligent noncompliance of the FCRA; and
                                                                 9
                                                                           any other relief the Court may deem just and proper.
                                                                 10
                                                                                                         TRIAL BY JURY
                                                                 11
                                                                        34. Pursuant to the Seventh Amendment to the Constitution of the United States
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13        of America, Plaintiff is entitled to, and demands, a trial by jury.
                               Henderson, Nevada 89052




                                                                 14

                                                                 15   Dated: April 13, 2021
                                                                 16
                                                                                                            Respectfully submitted,
                                                                 17

                                                                 18                                         By     /s/ David Krieger, Esq.
                                                                 19                                                David Krieger, Esq.
                                                                                                                   Nevada Bar No. 9086
                                                                 20                                                Shawn Miller, Esq.
                                                                 21                                                Nevada Bar No. 7825
                                                                                                                   KRIEGER LAW GROUP, LLC
                                                                 22
                                                                                                                   2850 W. Horizon Ridge Parkway
                                                                 23                                                Suite 200
                                                                                                                   Henderson, Nevada 89052
                                                                 24
                                                                                                                   Phone: (702) 848-3855
                                                                 25                                                Email: dkrieger@kriegerlawgroup.com
                                                                 26                                                Email: smiller@kriegerlawgroup.com
                                                                 27

                                                                 28
